©O¢\l¢\Lh-BWN-‘

NNNNNNNN\_o-lo_o__¢__o_¢_¢_
\lo\Ll\-§WN'_‘Q\CW`]°\L/\&WN_Q

28

JAcKsoN LEwls P.C.

LAs VEGAS

 

Case 3:17~cv-00587-MMD-CBC Document 69 Filed 01/04/19 Page 1 of 2

David Montgomery* /

ohio BarNo. 40276 intro ascenon
Phillip Thompson .__ ENTERED SERVED ON
Nevada Bar No. 121 14 COUNSEUPART|ES OF RECORD
JACKSON EEWIS P.C.
3800 I-lowar Hughes Pkwy, Suite 600

Las Vegas, Nevada 89169 JAN ° 7 2019
Tel: (702) 921 -2460

Fax: (702) 921-2461
, . . CLERK US DISTR|CT COURT
davld.mont ome acksonlewis.com D|STR,CT 0|: NEVADA

ghillip.thompson@jacksonlewis.com BY: ospu.ry

Attorneysfor Defendant
Apttus Corporation

 

 

 

 

 

 

 

 

*Admitted Pro Hac Vice
UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

ELIZABETH BAKER, Case No. 3:17-cv-00587-MMD-CBC

Plaimiff, 0 ,Qb€)L

v. JOINT STATUS REPOR'I` AND
REQUEST TO VACATE JANUARY 10,

APTTUS CORPORATION, a Delaware 2019 CASE MANAGEMENT
Corporation; DOES I-X, inclusive, CONFERENCE

Defendants.

 

 

Plaintiff E|izabeth Baker and Defendant Apttus Corporation, by and through their
respective undersigned counsel, pursuant to the Court’s Minute Order dated September 24, 2018
(ECF No. 66), respectfully provide a status report and request to vacate the currently-scheduled
January 10, 2019 case management conference.

The Minute Order states that further case management conferences are set for December
12, 2018, and January 10, 2019, and the parties are to “flle joint or separate case management
reports by no later than four court days prior to each conference. lf counsel determine that a
conference is not necessary, counsel have leave to request that the conference be vacated.” ECF
No. 66. The parties previously requested that the December 12, 2018, conference be vacated
because the parties scheduled private mediations.

The parties are currently continuing efforts to resolve this matter and have determined that

 

\QO¢\IQ\U\J>UN-‘

NNNNNNNNr-oo_o_o__¢_o___-
\lo\§l|AWN*-‘c\ow\lo\L/|hww_o

28

]ACKSON LEW|S P.C.

LAS VEGAS

 

Case 3:17-cv-00587~MMD-CBC Document 69 Filed 01/04/19 Page 2 of 2

the January 10, 2019, case management conference is not necessary at this time. Accordingly, the
parties respecttdlly request that the January 10, 2019 conference be vacated.
DATED this 4th day of January, 2019,

/s/ Michael J. Morrison

Michael J. Morrison, Esq.
Nevada State Bar No. 1665

1495 Ridgeview Drive, Suite 220
Reno, NV 89519

Tel. 775-827-6300
venturelawusa@gmail.com

Attorney for Plainti/§‘Elizabeth Baker

DATED this 4th day of January, 2019.
JACKSON LEWlS P.C.

/s/ Phillip C. Thomgson
David Montgomery, Esq.

Phillip Thompson, Esq.

JACKSON LEWIS P.C.

3800 Howard Hughes Parkway, Suite 600
Las Vegas, Nevada 89169

Attorneysfor Defendant Apttus Corporation

SO ORDERED

  

 

U§_W\GISTRA JUDGE

DATED:_~./_[_?Z..Z_OL

 

